Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Motzaeli US 2011/0223308 in view of Kozlowski US 2011/0228632, Cocco US 2011/0030564, Neff US 2012/0251695, and Blanc US 2011/0094597, does not disclose or reasonably suggest a method for preparing a gelatin based product comprising rotating a mixing chamber to mix one or more liquids with a gelatin based product disposed inside a consumable pod to form a liquid gelatin mixture.  Rather, Kozlowski et al. teaches a food mixing machine that has a mixing chamber (cup holding assembly 30) being rotated (‘632, Paragraph [0038]).  However, the gelatin based product is not disposed inside a consumable pod while the cup holding assembly 30 is being rotated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792